This is an action brought by the defendant in error against the plaintiffs in error to recover for the breach of two bonds given by a guardian. Hereinafter the parties will be designated as they were in the trial court.
The questions involved in this case are identical with those involved in the case of Joe Abraham et al. v. Frazier Harry et al. 65 Oklahoma, 165 P. 1154, this day decided by this court, both of said cases being submitted upon the briefs.
Judgment was rendered in favor of the Plaintiff, and against the defendants in the sum of $780.29, which is excessive by reason of the unlawful charge of 10 per cent. interest per annum on $574.75, the amount found by the county court as due by said guardian on the 13th day of October, 1911.
Under the authority of Joe Abraham v. Frazier Harry, supra, the said judgment rendered is modified so as to read: That the plaintiff have and recover of and from said defendants, Wheaton Harry, Henry Lowrance, Wash Sanders, Joe Abraham, and Ed. Abraham, the sum of $574.75, with interest from the 13th day of October, 1911, at 6 per cent. per annum  — and as so modified the judgment of the trial court is affirmed.
By the Court: It is so ordered.